        Case 1:20-mj-00075-SKO Document 22 Filed 08/19/20 Page 1 of 3

 1   MARK W. COLEMAN #117306
     NUTTALL & COLEMAN
 2   2333 MERCED STREET
     FRESNO, CALIFORNIA 93721
     PHONE (559) 233-2900
 3   FAX (559) 485-3852
     mcoleman@nuttallcoleman.com
 4

 5   ATTORNEYS FOR Defendant,
                    DILLON JOHNSON
 6

 7

 8                                        UNITED STATES DISTRICT COURT
 9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THE UNITED STATES OF AMERICA,                     Case No. 1:20-MJ-00075-SKO
12                           Plaintiff,
13              v.                                      STIPULATION AND ORDER TO AMEND
                                                        CONDITIONS OF RELEASE
14    DILLON JOHNSON,
15                            Defendant.
16

17            IT IS HEREBY STIPULATED and agreed by and between attorneys for the respective
18   clients as follows:
19            That Defendant, DILLON JOHNSON’S, Conditions of Release be amended to remove
20   Frank Duclo as third party custodian, and leaving Mr. Johnson’s grandmother, Paula Duclo, as the
21   sole third-party custodian.
22            Specifically, the following items on Defendant’s Conditions of Release will be amended as
23   follows:

24            (6)      The defendant is placed in the custody of: Paula Sue Duclo;

25            (7)(c) reside with your maternal grandmother, Paula Sue Duclo, and not move or be

26   absent from this residence for more than 24 hrs. without prior approval of PSO; travel restricted to

27   Eastern District of California, uncles otherwise approved in advance by PSO;

28
       Case 1:20-mj-00075-SKO Document 22 Filed 08/19/20 Page 2 of 3

 1          (7)(p) not use or possess a communication device, except for your grandmother, Paula

 2   Duclo’s, cellular phone, or your home landline, to make contact with your PSO, your assigned

 3   attorney, or other court ordered obligations, uncles otherwise approved in advance by your PSO.

 4          All other conditions of release shall remain in full force and effect.

 5          Pretrial Service Officer Renee Basurto is aware of this request and does not object to the

 6   amendments set forth above. Counsel has been in contact with AUSA Justin Gilio, counsel for the

 7   Government, who does not oppose this request.

 8          Defendant, Dillon Johnson, is staying in regular contact with his attorney and is complying

 9   with all conditions of release.

10   Dated: August 18, 2020.               Respectfully Submitted,

11                                         NUTTALL & COLEMAN

12                                         /s/ Mark W. Coleman

13                                         MARK W. COLEMAN
                                           Attorney for Defendant
14

15   Dated: August 18, 2020.               UNITED STATES ATTORNEY’S OFFICE

16                                          /s/ Justin Gilio

17                                         JUSTIN GILIO
                                           Assistant U.S. Attorney
18
                                                 *******
19

20
21

22

23

24

25

26
27

28
                                                        2
       Case 1:20-mj-00075-SKO Document 22 Filed 08/19/20 Page 3 of 3

 1
                                                 ORDER
 2

 3           Pursuant to the terms of the stipulation, the following items on Defendant’s Conditions of

 4   Release will be amended as follows:

 5          (6)     The defendant is placed in the custody of: Paula Sue Duclo;
            (7)(c) reside with your maternal grandmother, Paula Sue Duclo, and not move or be
 6
     absent from this residence for more than 24 hrs. without prior approval of PSO; travel restricted to
 7
     Eastern District of California, uncles otherwise approved in advance by PSO;
 8
            (7)(p) not use or possess a communication device, except for your grandmother, Paula
 9
     Duclo’s, cellular phone, or your home landline, to make contact with your PSO, your assigned
10
     attorney, or other court ordered obligations, uncles otherwise approved in advance by your PSO.
11
            All other conditions of release shall remain in full force and effect.
12

13   IT IS SO ORDERED.
14
        Dated:     August 19, 2020                             /s/
15
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
